Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 9/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,713,542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: .
A computer-implemented method of recognizing plant diseases from a plant image, comprising: obtaining, by a processor, a first digital model for classifying an image into a class of a first set of classes corresponding to a first plurality of plant diseases, a healthy condition, (see abstract note that plants are classified using a NN to identify  a diseases also note plants my be classified as healthy) receiving a new image from a user device; applying the first digital model to the new image to obtain a  of classifications (see abstract note that plants are classified using a NN to identify  a diseases); transmitting classification data related to the into a class corresponding to one of the first plurality of plant diseases or the healthy condition and the one or more classifications  (see  abstract note that the plants may be classified as diseased or healthy  ). 

Dechant 2019/0114481  disclose dividing the image into multiple areas and identifiny lesions  (see abstract and paragraph 12)) and using multiple neural networks  (see figure 1 )




The prior art of record does not discloses the combination of the following elements with the above elements  a second plurality of plant diseases; obtaining, by the processor, a second digital model for classifying an image into a class of a second set of classes corresponding to the second plurality of plant diseases; applying the second digital model to one or more second regions, each corresponding to a combination of multiple first regions of the plurality of first regions, to obtain one or more classifications, the multiple first regions being classified into the class corresponding to the combination of the second plurality of plant diseases;


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669